                          UN ITED STA TES D ISTRICT CO U RT
                          SO UTHERN D ISTRICT O F FLO RID A
                     CA SE N O .IZ-I4O6S-CR-M A RTIN EZ/M A Y NA RD

UN ITED STA TES O F A M ER ICA

       Plaintiff,


AN TH ON Y M A RK RO GERS,

       D efendant.


     O RD ER A D O PTIN G M A G ISTR ATE 'S R EPO R T AN D R EC O M M EN DA TIO N
                       O N FIN A L EV IDEN TIA RY H E AR ING

     TH IS C AU SE cam ebefore the Courtupon a Reportand Recom m endation fora
finalhearing on aviolation ofsupervised release.
     TH E M ATTER w asheard by United StatesM agistrate Judge Shaniek M .M aynard,

on N ovem ber21,2018. A Reportand Recom m endation w as filed on N ovem ber21,

20l8,(ECF No.2121,recommending thatthisCourtfind theDefendantguilty of
Violation Num bers 1,2,3,assetforth in the Petition. The D efendantand the

GovernmentwereaffordedtheopportunitytofilewrittenobjectionstotheReportand
Recom m endation w ithin fourteen days from the date ofthisreportand the record reveals
thatnone w ere filed and noted by the Coul't.A ftera de novo review oftherecord and

M agistrate M aynard's Reportand Recom m endation,itishereby:

     ORDERED AND ADJUDGED thattheReportandRecomm endation (ECF No.
2121on Defendant'sfinalevidentiary hearing on aPetition alleging Violation of
Supervised Release ofthe United StatesM agistrate Judge Shaniek M .M aynard,ishereby
A dopted and A pproved in its entirety.
      The Courtfindsthatthe D efendanthasviolated the term s and conditionsofhis
supervisionand adjudicateshim guilty inrespectto violation numbers 1,2,3,assetforth
in the Petition forW arrantforO ffenderUnderSupervision. A sentencing hearing in this
m atterissetbefore United StatesD istrictJudge JoseE.M artinez on M onday.January
7.2019 at1:45 p.m .,in Courtroom 4074,Ft.Pierce,Florida.
        DONE AND ORDERED in Cham bersatM iam i,Florida,this           day ofDecember,
2018.
                                                        (     /
                                           JO SE E. A RTIN EZ
                                           UN ITED STA TES DIST CT JU D GE



Copied:H on.M agistrate M aynard
Al1CounselOfRecord
U .S.Probation O ffice
